ORDER

PER CURIAM.
Defendant appeals from his conviction, by a jury, of: Count I, forcible rape, § 566.030, RSMo 1986; Count II, armed criminal action, § 571.015, RSMo 1986; and Count III, first degree burglary, § 569.160, RSMo 1986. He was sentenced by the court to concurrent prison terms of life on Count I and fifteen years each on Counts II and III. He also appeals the denial, after an evidentiary hearing, of his Rule 29.15 motion for post-conviction relief. We affirm.
We have reviewed the record and find the claims of error are without merit; the judgment of the motion court is based on findings of fact that are not clearly erroneous. An opinion would have no precedential value nor serve any jurisprudential purpose. The par*687ties have been furnished with a memorandum for their information only, setting forth the reasons for this order affirming the judgment pursuant to Rules 30.25(b) and 84.16(b).